Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status 
Claims 36-55 have been examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 43are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 10817964. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the current application and Patent No. 10817964 recite a system and system for providing secure access using patient and an examination room identifier. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 36-42 recite(s) a system for providing automatic and secure access to electronic patient record, which is within a statutory category   (machine). Claims 43-49 recite(s) a method for providing automatic and secure access to electronic patient record, which is within a statutory category (process). Claims 50-55 recite(s) a non-transitory computer storage medium having having stored therein computer-readable instruction, which is within a statutory category (manufacture) 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 36-55 recites at least one abstract idea. Specifically, Claim 36 recites the steps of: 
A system for providing automatic and secure access to electronic patient records, the system comprising: 
a computing device associated with a predefined area and an examination room identifier; and 

 in response to an indication that a patient is authenticated and registered, 
generate a patient identifier associated with the patient; 
associate the patient identifier to the examination room identifier; 
preload an electronic record in an electronic data buffer for transmission to the computing device, the electronic record being associated with the patient identifier and having a restriction requirement; 
in response to determining that a physician has entered the predefined area, 
determine whether a physician identifier satisfies the restriction requirement for accessing the electronic record, and 
automatically transfer the electronic record from the electronic data buffer to the computing device; and in response to determining that the physician has left the predefined area, automatically transfer the electronic record from the computing device.

The preamble of “an indication that a patient is authenticated and registered, generate a patient identifier associated with the patient; associate the patient identifier to the examination room identifier, preload an electronic record in an electronic data buffer for transmission to the computing device, the electronic record being associated with the patient identifier and having a restriction requirement” constitutes (c) mental process because access patient record by checking patient identifier and the location  
The limitations “determining that a physician has entered the predefined area, 
determine whether a physician identifier satisfies the restriction requirement for accessing the electronic record, and transfer the electronic record from the electronic data buffer to the computing device” constitutes (c) mental process because access patient record by checking patient identifier and the location  (i.e. examination room) and preloading the record can be performed by human mind. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations “in response to determining that the physician has left the predefined area, transfer the electronic record” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to transfer the patient record. Accordingly, the claim is directed toward at least one abstract idea

Furthermore, the abstract idea for claim 36 is identical as the abstract idea for claim 43 and 50, because the only difference between claim 36 and claim 43 is that claim 36 recites a system whereas claim 43 recites a method, and .the only difference between claim 36 and claim 50 is that claim 50 recites a non-transitory storage media whereas claim 36 recites a systemd. 

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 37-38, 44-45, 51-52 recite access record with the secure restriction and access levels of the clinicians, and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claims 39-40, 46-47, 53-54 recite updating patient record during or after examination and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claims 41-42, 48-49, 55 recite synchronizing the record and thus merely define steps that were indicated as being part of the abstract idea, and thus part of method of organizing human activity

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

Claim 36 recites
A system for providing automatic and secure access to electronic patient records, the system comprising: 
a computing device associated with a predefined area and an examination room identifier; and 
a server communicatively coupled to a manager module, the server including one or more processors and a memory, the memory storing machine readable instructions configured to cause the one or more processors (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)) to:
 in response to an indication that a patient is authenticated and registered, 
generate a patient identifier associated with the patient; 
associate the patient identifier to the examination room identifier; 
preload an electronic record in an electronic data buffer for transmission to the computing device, the electronic record being associated with the patient identifier and having a restriction requirement; 
in response to determining that a physician has entered the predefined area, 
determine whether a physician identifier satisfies the restriction requirement for accessing the electronic record, and 
automatically transfer the electronic record from the electronic data buffer to the computing device; and in response to determining that the physician has left the predefined area, automatically transfer the electronic record from the computing device (merely data gathering steps as noted below, see MPEP 2106.05(g)). 

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “a computing device associated with a predefined area and an examination room identifier; and a server communicatively coupled to a manager module, the server including one or more processors and a memory, the memory storing machine readable instructions configured to cause the one or more processors”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). This is merely pre-solution activity. The Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)).
Regarding the additional limitation “automatically transfer the electronic record from the electronic data buffer to the computing device; and in response to determining that the physician has left the predefined area, automatically transfer the electronic record from the computing device (merely data gathering steps as noted below, see MPEP 2106.05(g)))”, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g)). 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 36, 43, 50 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, a server, electronic data buffer 

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
For Dependent Claims 42, 49, 55, the use of ”synchronizing the patient identifier, the electronic record and examination room”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea, See MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 36, 43, 50 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 36, 43, 50 and dependent claims 37-42, 44-49, 51-55 limit the use of a computing component, a processor, an electronic buffer, etc.... The specification merely describes the use of these computing components. The Examiner submits that  (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Particularly, the use of synchronizing data is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f)

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35USC101 as being directed to non-statutory subject matter. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a manager module in claim 36. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graves et al. (US. 20060183426 hereinafter Graves) in view of Tipirneni (US. 20060143041).  

With respect to claim 36, Graves teaches a system for providing automatic and secure access to electronic patient records, the system comprising: 
(‘426; Para 0036:  clinician information; patient data, equipment data such as terminal information provided in the tags; Para 0076: each patient is provided with a tag such as a tag in the form of a bracelet worn by the patient. In such an embodiment, the tag of a patient interacts with the detector 34A of terminal 14* in the aforementioned manner, allowing the controller 18 to learn of the relative proximity of each patient to terminal 14; Para 0076: patient’s tag construed as patient identifier) and 
Graves does not explicitly teach an examination room identifier. 
 However Tepirneni teaches an examination room identifier (‘041; Para 0007: room identifier; Para 0021: computing device capable of transmitting data and receiving data for use as an exam room terminal); and 
a server communicatively coupled to a manager module, the server including one or more processors and a memory, the memory storing machine readable instructions configured to cause the one or more processors to: 
in response to an indication that a patient is authenticated and registered (‘041; Para 0033: patient authentication), generate a patient identifier associated with the patient; associate the patient identifier to the examination room identifier (‘041; Para 0028: The classified information and the distinct patient identifier may be recorded in a single data storage location in real-time as the patient provides the information). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system of Graves with the use of the examination room identifier of Tipirmeni in order to preload and update patient record for the encounter between the clinician and the patient.

 preload an electronic record in an electronic data buffer for transmission to the computing device, the electronic record being associated with the patient identifier and having a restriction requirement; 
in response to determining that a physician has entered the predefined area, determine whether a physician identifier satisfies the restriction requirement for accessing the electronic record (‘426; Para 0041: the information regarding a specific clinician 20 includes a unique clinician identifier 38 (e.g., an employee number) for the specific clinician 20, as well as “authentication information” 40 for the specific clinician 20. The authentication information 40 can be, for instance, a password and/or data indicative of a biometric characteristic such as a fingerprint or retina scan of the specific clinician 20. Other information regarding the specific clinician 20 may include a clinician-specific tag ID 42 associated with a tag that is expected to be worn by the specific clinician 20. (Further information regarding tags is provided herein below.) Still other information regarding the specific clinician 20 may include, inter alia, a profile 44 of the specific clinician 20, which defines certain qualifications of the specific clinician 20, as well as access privileges 46 defining types of information of the HIS 12 that the specific clinician 20 is allowed to access; Para 0059: clinicians 20 are assumed at all times to be using specifically assigned mobile terminals 14B, the need for separate tags 36A, 36B attached to both the clinicians 20 and the mobile terminals 14B may be obviated, as long as the single tag contains the ability to convey authentication data from the clinician, as may be required in order to satisfy security constraints. ), and 
(‘426; Para 0045: The purpose of the session management function 53 is to administrate “sessions” for authenticated clinicians interacting with the HIS 12 via the various terminals 14A, 14B in the communications network 10. As will be seen later on, a session established for a given clinician is basically a connection between a given terminal and the HIS 12, allowing the given clinician to run clinical applications at the given terminal or within the HIS 12 and to exchange information with the HIS 12 via the given terminal. The given terminal is said to “support” the session for the given clinician. Administrating a session involves any one or more of establishing, canceling, suspending, resuming and/or changing the data rate, accessible applications and/or accessible information of the session, as a function of various factors such as authentication and authorization levels; Para 0095: move away-clinician 20* leaves the vicinity of terminal 14* without having terminated or suspended the session 350. One situation in which this may occur is when clinician 20* has identified (or has been directed to) a nearby terminal with superior display capabilities (see B- above) and heads towards that terminal. Another situation in which this may occur is when clinician 20* simply forgets to terminate or suspend the session 350.).  
Claims 43 and are rejected as the same reason with claim 36. 

With respect to claim 37, the combined art teaches the system of claim 36, wherein the restriction requirement includes a privacy restriction and a security 041; Para 0031).  

With respect to claim 38, the combined art teaches the system of claim 36, wherein the one or more processors are further caused to determine a level of access based at least in part on the restriction requirement, and wherein the electronic record transferred from the electronic data buffer conforms to the determined level of access (‘041; Para 0031).  
Claim 45 is rejected as the same reason with claim 38.

With respect to claim 39, the combined art teaches the system of claim 36, wherein the one or more processors are further caused to electronically update the electronic record during an examination of the patient (‘041; Para 0032).  
Claims 46 and 53 are rejected as the same reason with claim 39.

With respect to claim 40, the combined art teaches the system of claim 36, wherein the one or more processors are further caused to electronically update the electronic record after an examination of the patient (‘041; Para 0032).  
Claims 47 and 54 are rejected as the same reason with claim 40.

With respect to claim 41, the combined art teaches the system of claim 36, wherein the predefined area is an examination room assigned the examination room identifier (‘041; Para 0065).  
Claim 48 is rejected as the same reason with claim 41. 

With respect to claim 42, the combined art teaches the system of claim 36, wherein the one or more processors are further caused to synchronize the patient identifier, the electronic record, and the examination room identifier upon the patient's visit to a hospital or a medical office (‘041; Para 0032).  
Claims 49 and 55 rejected as the same reason with claim 42.

With respect to claim 44, the combined art teaches the method of claim 43, wherein the restriction requirement includes a privacy restriction and a security restriction for the accessing the electronic record associated with the patient identifier based at least in part on policies pertaining to the patient associated with the patient identifier (‘041; Para 0053).  

With respect to claim 51, the combined art teaches the non-transitory computer-readable storage medium of claim 50, wherein the restriction requirement includes a privacy restriction and a security restriction for the accessing the electronic record associated with the patient identifier based at least in part on policies pertaining to the patient associated with the patient identifier (‘041; Para 0061:office policy).  

With respect to claim 52, the combined art teaches the non-transitory computer-readable storage medium of claim 50, wherein the server is further caused to determine a level of access based at least in part on the restriction requirement, and wherein the electronic record transferred from the electronic data buffer conforms to the determined level of access (‘041; Para 0031).

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686